Exhibit 10(f)

December 12, 2008
|

Lewis Hay, III
Chairman and Chief Executive Officer
FPL Group, Inc.
700 Universe Boulevard
Juno Beach, FL 33408


      Re:  Amended and Restated Employment Letter with FPL Group, Inc. ("FPL
Group")


Dear Lew:


Regarding your employment by FPL Group, or the ultimate parent entity of FPL
Group, in the event that any entity, directly or through one or more
subsidiaries, holds fifty percent or more of the outstanding voting stock of FPL
Group (the "Corporation"), we have agreed as follows:

1.  This Amended and Restated Employment Letter ("Letter Agreement") amends and
restates (and when executed supersedes in its entirety) that certain Letter
Agreement dated February 25, 2005, as previously amended by (a) Amendment dated
as of December 15, 2005 and (b) Amendment dated December 15, 2006. The terms of
your employment will be governed by the terms of this Letter Agreement. The
initial term of your employment hereunder shall be three years beginning on
January 1, 2005, subject to earlier termination pursuant to Section 4.

2.  Commencing January 1, 2006, and each January 1 thereafter, unless notice of
non-extension is given by either party no later than 90 days prior to any such
scheduled extension date, the term of your employment hereunder shall be
extended for an additional year, still subject to earlier termination pursuant
to Section 4.

3.  During the term of your employment hereunder and subject to Section 4 below,
you shall serve as the Corporation's Chief Executive Officer and as a Director
and Chairman of the Corporation's Board of Directors (the "Board"). You shall
devote your full business time and attention to the business and affairs of the
Corporation and its Affiliates, except during (a) four weeks of vacation per
year, and (b) periods of incapacity due to accident or illness. Nothing in this
Letter Agreement shall preclude you from devoting reasonable periods required
for serving as a director or a member of an advisory committee of any
organization involving no conflict of interest with the Corporation, from
engaging in charitable and community activities, and from managing your personal
investments; provided, however, that such activities do not materially interfere
with the performance of your duties and responsibilities under this Letter
Agreement and that you limit your participation on public-company boards to no
more than two. As used in this Letter Agreement, the term "Affiliates" means any
entity controlled by the Corporation, whether by means of ownership or
otherwise. "Termination of employment" as used in this Letter Agreement shall
occur only upon a "separation of service" within the meaning of Section 409A
("Section 409A") of the Internal Revenue Code of 1986, as amended (the "Code"),
and the regulations thereunder.

4.  Your employment hereunder may be terminated upon written notice (except that
notice shall not be required in the event of a termination due to death or
Disability) prior to the end of the scheduled term as follows: by the
Corporation with or without Cause (as defined below); upon your death; upon your
Disability (as defined below); upon your Retirement (as defined below); or upon
your resignation with or without Good Reason (as defined below).

a.  Termination for Cause: For purposes of this Letter Agreement, "Cause" shall
mean a material and willful failure by you to meet your obligations described in
Section 3, which is not remedied in a reasonable period of time after receipt of
written notice from the Corporation specifying such failure. Cause shall also
mean your conviction of, or plea of guilty or nolo contendere to, a felony
involving (i) an act of dishonesty against the Corporation, (ii) an act of moral
turpitude, or (iii) an act that causes, or could reasonably be expected to
cause, material harm to the Corporation's financial status or reputation. The
Corporation's termination of you for Cause shall be effected in accordance with
the following procedures: The Corporation will give you written notice of its
intention to terminate you for Cause, setting forth in reasonable detail the
specific conduct that it considers to constitute Cause and the specific
provision(s) under this Letter Agreement on which it relies. The Board will
convene a special meeting held specifically for the purpose of considering your
termination for Cause. This special meeting will take place not less than 30 and
not more than 60 days after you have received written notice of the
Corporation's intention. You will be given an opportunity, together with
counsel, to be heard at this meeting. If the Board thereafter duly adopts a
resolution stating that, in the good faith opinion of the Board, your conduct
constitutes Cause under this Letter Agreement, your termination for Cause will
be effective as of the date of such resolution, subject to your rights under
Section 17.

In the event of termination of your employment by the Corporation for Cause, you
shall be entitled to the following benefits ("Accrued Obligations"):

(i) any earned but unpaid base salary through your date of termination;

(ii) all benefits in accordance with the terms of all pension, 401(k), deferred
compensation, SERP and Supplemental SERP plans and all other benefit plans
(e.g., life insurance, disability insurance, etc.) in accordance with their
terms and conditions;

(iii) all accrued vacation pay;

(iv) reimbursement of reasonable business expenses incurred prior to the date of
termination; and

(v) any other or additional compensation or benefits to which you are entitled
under and in accordance with the terms of applicable plans or employee benefit
programs of the Corporation, including, without limitation, the Corporation's
Long Term Incentive Plan (the "LTIP") and any award agreements thereunder.

The Accrued Obligations described in paragraphs a(i) and a(iii) of this Section
4 shall be paid:

(A) to the extent a deferral election has been made with respect to such amounts
under the terms of the Corporation's Deferred Compensation Plan (the "Deferred
Compensation Plan"), at the time and in the manner determined under such
election; and

(B) in all other cases, within 30 days after your termination of employment.

The Accrued Obligations described in paragraph a(iv) of this Section 4 shall be
paid within 30 days after submission of requests for reimbursement in accordance
with applicable policies and procedures of the Corporation and in any event no
later than the end of the calendar year following the calendar year in which
termination occurs. The Accrued Obligations described in paragraphs a(ii) and
a(v) of this Section 4 shall be paid within the periods for payment specified in
the benefit plans or employee programs (and any award agreements thereunder)
referred to in such paragraphs a(ii) and a(v).

b.  Death, Disability or Retirement. For purposes of this Letter Agreement,
"Disability" shall mean that you have been determined to be eligible for
long-term disability benefits under the executive long-term disability plan
sponsored by the Corporation applicable to you and you shall be deemed to have
incurred a Disability as of the date such determination is made. Your employment
shall be automatically terminated as of the date of your death or, if
applicable, as of the date of your being determined to have incurred a
Disability, and in any event not later than the date which is after 29 months of
Disability leave. Your employment may also be voluntarily terminated by your
Retirement, which shall mean (A) your voluntary termination of employment on or
after your normal retirement date (as defined under the provisions of the FPL
Group Employee Pension Plan (the "Pension Plan")) or, (B) with the consent of
the Corporation's Board, prior to your normal retirement date (an "Approved
Early Retirement"). In any such case, you, or your estate or legal
representative, as applicable, shall be entitled to the following benefits:

(i)  the Accrued Obligations listed in paragraph a. of this Section 4, as well
as any earned but unpaid annual incentive bonus under the Corporation's Annual
Incentive Plan (the "Annual Incentive Plan") or any similar plan or arrangement
for the prior fiscal year;

(ii)  pro rata portion of your current annual incentive bonus at the average
annual achievement level for the prior two years; and

(iii)  in the event of an Approved Early Retirement, a pro rata portion of each
outstanding and unvested LTIP award, but only if and to the extent that you
would have been so entitled under such award had the Corporation requested your
early retirement. The additional payments described in paragraphs b(i) (other
than the payments described therein which are referred to in paragraphs a(ii),
a(iv) and a(v) of this Section 4), b(ii) and b(iii) of this Section 4 shall be
paid:

(A)  to the extent a deferral election has been made under the Deferred
Compensation Plan with respect to such amounts if paid under the terms of the
Annual Incentive Plan or LTIP, at the time and in the manner determined under
such election; and

(B)  in all other cases, 30 days after your termination of employment.

c.  Termination by Corporation Without Cause or by you for Good Reason.

For purposes of this Letter Agreement "Good Reason" shall mean any of the
following:

(i)  a material reduction in the amount of your then current base salary, target
annual incentive bonus, target LTIP compensation, or aggregate employee
benefits, other than any such reduction that the Board, in good faith, believes
to be in the best interests of the Corporation and that is uniformly applicable
to all other senior executives of the Corporation;

(ii)  the removal of, or failure to elect or reelect, you as Chief Executive
Officer or Chairman of the Board of the Corporation; provided, however, (1) the
failure to elect you as Chairman of the Board shall not, by itself, constitute
Good Reason if such failure results from any law, regulation or listing
requirement to the effect that the positions of Chairman of the Board and Chief
Executive Officer shall not be held by the same individual or that the Chairman
of the Corporation shall be independent; or if the Board elects a non-executive
Chairman whose duties as Chairman consist primarily of establishing the Board
agenda and presiding over Board meetings and shareholder meetings;

(iii)  the assignment to you of duties or responsibilities which are materially
inconsistent with your current position, excluding for this purpose an isolated,
insubstantial, and inadvertent failure not occurring in bad faith which is
remedied by the Corporation reasonably promptly after receipt of written notice
thereof from you;

(iv)  the Corporation's amendment or termination of this Letter Agreement
without your prior written consent; or

(v)  any material violation by the Corporation of the provisions of this Letter
Agreement other than a violation that is remedied by the Corporation reasonably
promptly after receipt of written notice thereof given by you.

If the Corporation should terminate your employment without Cause, or in the
event you terminate employment for Good Reason, you shall be entitled to the
following benefits ("Termination Benefits"):

(1)  the Accrued Obligations listed in paragraph a. of this Section 4, as well
as any earned but unpaid annual incentive bonus under the Annual Incentive Plan
or any similar plan or arrangement for the prior fiscal year;

(2)  pro rata portion of your current annual incentive bonus at the higher of
(A) the average annual incentive bonus you received for the prior two years or,
(B) target annual bonus for the year in which your termination occurs

(3)  two times your then current base salary;

(4)  two times the higher of (A) the average annual incentive bonus you received
for the prior two years, or (B) your target annual incentive bonus;

(5)  pro rata portion of each outstanding and unvested Performance Share Grant
in progress under the LTIP. With respect to the fiscal year in which termination
of employment occurs, the performance achievement for such year under each
Performance Share Grant shall be calculated based on the assumption that the
target performance for that year is achieved;

(6)  notwithstanding the terms and conditions of any applicable Restricted Stock
or Stock Option agreements, continued vesting in all unvested Restricted Stock
and Stock Options outstanding under the LTIP in accordance with relevant
anniversary dates and for a period of two years following the date of
termination;

(7)  continued participation in the medical, dental, hospitalization, short-term
and long-term disability and group life insurance coverage plans of the
Corporation ("Welfare Plans") in which you were participating on the date of
termination of your employment until the earlier of:

(A)  the end of the two-year period following your termination of employment;
and

(B)  the date, or dates you receive comparable coverage and benefits under the
plans and programs of a subsequent employer;

provided, however, that if under the terms of any such Welfare Plan you cannot
continue to participate in such Welfare Plan, the Corporation shall otherwise
provide such benefits on the same after-tax basis as if continued participation
had been permitted; and provided, further, however, that at the end of your
period of continued participation (determined under (A) or (B) above, as
applicable), the Corporation will provide you with continued medical coverage at
your own expense pursuant to COBRA; and

(8)  the cash value of two additional years of service credit under all
applicable pension, 401(k), SERP and Supplemental SERP plans.

The additional payments described in paragraphs c(1) (other than the payments
described therein which are referred to in paragraphs a(ii), a(iv) and a(v) of
this Section 4), c(5) and c(6) of this Section 4 shall be paid:

(A)  to the extent a deferral election has been made under the Deferred
Compensation Plan with respect to such amounts if paid under the terms of the
Annual Incentive Plan or LTIP, at the time and in the manner determined under
such election; and

(B)  in all other cases, 30 days after your termination of employment
(unless the revocation period for the release of claims referred to in Section
10(a) has not yet lapsed, in which case the payment shall be made ten days after
the lapse of such revocation period).

The Termination Benefits described in paragraphs c(2), c(3), c(4) and c(8) of
this Section 4 shall be paid 30 days after your termination of employment
(unless the revocation period for the release of claims referred to in Section
10(a) has not yet lapsed, in which case the payment shall be made ten days after
the lapse of such revocation period).

d.  Termination without Good Reason. In the event of a termination of employment
by you without Good Reason, you shall be entitled to the Accrued Obligations
listed in paragraph a. of this Section 4, as well as any earned but unpaid
annual incentive bonus under the Annual Incentive Plan or any similar plan or
arrangement for the prior fiscal year.

e.  Section 409A. You and the Corporation acknowledge that each of the payments
and benefits promised to you under this Agreement must either comply with the
requirements of Section 409A and the regulations thereunder or qualify for an
exception from compliance. To that end, you and the Corporation agree that:

(i)  In the case of Termination Benefits that are not exempt from Section 409A,
as mutually determined by the Corporation and you, payment shall not be made
prior to, and shall, if necessary, be deferred (with interest at the annual rate
of the lesser of (x) the prime rate and (y) 120% of the applicable federal
long-term rate (as prescribed under Section 1274(d) of the Code) per annum,
compounded quarterly from the date of your termination of employment to the date
of actual payment) to and paid on the later of the earliest date on which you
experience a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) and, if you are a specified employee (within the meaning of
Treasury Regulation Section 1.409A-1(i), including a determination under the
Corporation's policy for determining such individuals, as permitted by Treasury
Regulation Section 1.409A-1(i)) on the date of your separation from service, the
first day of the seventh month following your separation from service.

(ii)  This Letter Agreement shall be subject to amendment in the future in such
manner as the Corporation and you shall reasonably deem necessary or appropriate
to effect compliance with Section 409A and the regulations thereunder and to
avoid the imposition of penalties and additional taxes under Section 409A, it
being the express intent of the parties that neither the Corporation nor you
shall be subject to penalties or taxes under Section 409A by virtue of the
provisions of this Letter Agreement.

f.  Certain Benefits.  During the term of your employment, any unused vacation
days shall be carried over from year to year. Upon termination of your
employment for any reason, any unused vacation days shall be reimbursed to you
at your then current base salary rate. On your termination of employment other
than for Cause, you will be entitled to enroll in Access Only Benefits, as
defined in the Retiree Benefits Plan for Employees of FPL Group, Inc., as
amended and restated effective January 1, 2008 (the "Retiree Benefits Plan"), or
in a comparable medical benefits arrangement, if you satisfy the eligibility
requirements as stated in Appendix B to the Retiree Benefits Plan as in effect
as of the date of this Letter Agreement, even if Access Only Benefits, or
comparable medical benefits, are no longer being provided to other employees of
the Corporation. Such medical benefits will be provided to you to the extent
that such coverage is available under the Corporation's health, dental and
vision plans or can be obtained on commercially reasonable terms.

5.  During your employment with the Corporation and for a period of two years
after the date your employment is terminated for whatever reason, you will not
directly or indirectly hire, employ, or solicit the employment or services of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who is serving as an employee, representative, officer
or director of the Corporation or any of its Affiliates (or who served in such
capacity at any time during the six-month period preceding such hiring,
employment, or solicitation) without the prior written consent of the
Corporation or such Affiliate, as applicable.

6.  You shall hold in a fiduciary capacity for the benefit of the Corporation
all secret or confidential information, knowledge or data relating to the
Corporation or any of its Affiliates and their respective businesses, which is
obtained by you during your employment by the Corporation or any of its
Affiliates and which is not public knowledge. While you are employed by the
Corporation and thereafter, you shall not, without prior written consent of the
Corporation or as may otherwise be required by law or legal process, communicate
or divulge any such information, knowledge or data to anyone other than the
Corporation and those designated by it.

7.  You acknowledge that a breach of the restrictions contained in Sections 5 or
6 will cause irreparable damage to the Corporation and its Affiliates, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, you and the Corporation agree
that if you breach any of the restrictions contained in Sections 5 or 6, then
the Corporation and its Affiliates shall be entitled to injunctive relief,
without posting bond or other security, in addition to any other remedy or
relief to which they may be entitled. You further agree that if you breach any
of the restrictions contained in Sections 5 or 6, then in addition to being
subject to injunctive relief and any other remedy or relief to which the
Corporation and its Affiliates may be entitled, you shall forfeit your right to
all entitlements under this Letter Agreement that have not yet been paid or
provided to you, including your right to any unpaid Termination Benefits;
provided, however, that such forfeiture shall not apply to any entitlements
included in the Accrued Obligations or where not permitted by applicable law.

8.  In the event your employment is terminated for any reason, you shall not be
required to mitigate any payment or benefits provided to you by the Corporation
by seeking other employment.

9.  Your Executive Retention Employment Agreement dated June 17, 2002, as
amended through the date hereof ("Executive Retention Employment Agreement"),
remains in full force and effect and is not modified or amended in any manner
whatsoever as a result of your entering into this Letter Agreement. In the event
of an "Effective Date" under and as defined in the Executive Retention
Employment Agreement, you shall be entitled to the compensation and benefits
provided under the Executive Retention Employment Agreement if your employment
terminates under the circumstances provided under the Executive Retention
Employment Agreement; provided, however, that such compensation and benefits
shall be in lieu of any entitlements payable or provided to you under this
Letter Agreement.

10.  Notwithstanding anything herein to the contrary, and except in the case of
death, it shall be a condition to your receiving any payments or benefits
referred to in Section 4 (other than the Accrued Obligations) that you shall
have (a) executed and delivered to the Corporation a release of claims against
the Corporation, such release to be in the Corporation's then standard form of
release, and (b) executed and delivered to the Corporation resignations of all
officer and director positions you hold with the Corporation or its Affiliates,
in each case no later than 45 days after your termination of employment, unless
there is a genuine dispute as to your substantive rights under this Letter
Agreement within the meaning of Treasury Regulation 1.409A-3(g) (or any
successor provision).

11.  You acknowledge that you have received the advice of counsel with respect
to the matters contemplated in this Letter Agreement and the Corporation has
agreed to pay directly your reasonable legal fees and expenses.

12.  This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Florida, without reference to rules
relating to conflicts of law.

13.  Your employment pursuant to this Letter Agreement is not a guarantee of
employment. As stated in this Letter Agreement, the Corporation may terminate
your employment on written notice; provided, however, that in certain instances
as specified in Section 4, such termination may require the Corporation to
provide compensation or other benefits to you.

14.  This Letter Agreement between you and the Corporation sets forth the entire
agreement with respect to the subject matters hereof and supersedes all prior
understandings and agreements (except the Executive Retention Employment
Agreement) as to employment of you by the Corporation.

15.  This Letter Agreement cannot be amended, changed or modified without the
written consent of you and the Corporation.

16.  If any one or more of the provisions contained in this Letter Agreement
shall be invalid, illegal or unenforceable in any respect under any applicable
law, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

17.  Any controversy or claim arising out of or relating to this Letter
Agreement, or any breach thereof, shall be settled by arbitration conducted in
accordance with the Florida Arbitration Code (Fla. Stat. Sec. 682.01 et seq.)
and judgment upon such award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. There will be one arbitrator, who shall be
mutually selected by you and the Corporation and if agreement cannot be reached,
then the arbitrator shall be selected from the CPR National Panel of
Distinguished Neutrals by a senior executive official of the CPR Institute for
Dispute Resolution. The arbitration shall be held in West Palm Beach, Florida,
or such other place as may be agreed upon at the time by the parties to the
arbitration. The cost of arbitration shall be borne among the parties to the
arbitration as determined by the arbitrator. It is the intention of the parties
that to the extent your position is upheld, your expenses (including cost of
witnesses, evidence, and attorneys), as determined by the arbitrator, shall be
reimbursed by the Corporation.

18.  This Letter Agreement shall be binding upon any and all successors to the
Corporation.

 

Sincerely,

       FPL GROUP, INC.



   

/s/ SHERRY S. BARRAT

 









 

By:     Sherry S. Barrat
          Chairperson of the
          Compensation Committee
Date:   December 12, 2008

Agreed to and accepted:


/s/ LEWIS HAY, III

 










     Lewis Hay, III  